Pope, Judge.
Richard Lee Gay was convicted of armed robbery and robbery by intimidation and sentenced to consecutive twenty-year terms of imprisonment. His appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considers arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised are not meritorious and our independent examination has disclosed no errors of substance. The evidence adduced at trial was sufficient to enable any rational trier of fact to have found appellant guilty of armed robbery and robbery by intimidation beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We therefore grant the motion to withdraw and affirm the convictions. See Palmer v. State, 167 Ga. App. 792 (307 SE2d 724) (1983).

Judgment affirmed.


Shulman, P. J., and Banke, J., concur.